IN THE SUPREME COURT OF THE STATE OF NEVADA


                    SOUTHERN HILLS MEDICAL                                  No. 84636
                    CENTER, LLC, D/B/A SOUTHERN
                    HILLS HOSPITAL AND MEDICAL
                    CENTER,
                    Petitioner,
                    vs.
                                                                        , FILE
                    THE EIGHTH JUDICIAL DISTRICT                        ,   JUN 2 4 2022
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF
                    CLARK; AND THE HONORABLE
                    ERIKA D. BALLOU, DISTRICT JUDGE,
                    Respondents,
                    and
                    EMMANUEL GARCIA,
                    Real Party in Interest.

                                          ORDER DENYING PETITION
                                This original petition for a writ of mandamus or prohibition
                    challenges a district court order denying a motion to dismiss in a medical
                    malpractice action. Having considered the petition and its documentation,
                    we are not persuaded that our extraordinary and discretionary intervention
                    is warranted. See Walker v. Second Judicial Dist. Court, 136 Nev. 678, 683,
                    476 P.3d 1194, 1198 (2020) (declining to grant writ relief when a later
                    appeal was available); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                    228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ relief
                    bears the burden of showing such relief is warranted); Smith v. Eighth
                    Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991)
                    (recognizing that writ relief is an extraordinary remedy and that this court
                    has sole discretion in determining whether to entertain a writ petition).
                    Generally, we will not consider writ petitions challenging orders denying
                    motions to dismiss, and we are not persuaded that any exception to the
SUPREME COURT
       OF
    NEVADA


(0) I947A allgbs.
                                                                              2 z.-- 2 ooI o
general rule applies here. Int? Garne Tech., Inc. v. Second Judicial Dist.
Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59 (2008) (discussing writ
petitions challenging denials of motions to dismiss). We therefore
            ORDER the petition DENIED.'



                                                  , C.J.
                        Parraguirre


      Aact uy             ,J                                         Sr.J.
Pickering




cc:   Hon. Erika D. Ballou, District Judge
      Hall Prangle & Schoonveld, LLC/Las Vegas
      Burris & Thomas
      Eighth District Court Clerk




      'The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                      2